I N THE SUPREME C U T O T E STATE O MONTANA
                                  O R   F H         F

                                             No.      14697




BOARD O TRUSTEES O GARFIELD COUNTY
          F           F
H I G H SCHOOL, GARFIELD COUNTY, MONTANA,
                                                                                *.   >         .
                                 R e l a t o r and Respondent,                       I

                                                                                     2
                                                                                          I,
                                                                                               a




                v.

L.    T O A EATON,
       H M S

                                 Respondent and A p p e l l a n t .




                                               O R D E R



PER CURIAM:

        T h i s Court having c o n s i d e r e d t h e p e t i t i o n f o r r e h e a r i n g

f i l e d h e r e i n by r e l a t o r and r e s p o n d e n t ,

        I T I S NOW ORDERED:

        T h a t p o r t i o n o f t h e p e t i t i o n r e l a t i n g t o s t r i k i n g t h e award

of a t t o r n e y f e e s t o a p p e l l a n t and amending t h e Opinion i n t h i s

respect i s granted.               The f i n a l s e n t e n c e o f t h e Opinion r e a d i n g ,

"Damages w i l l a l s o i n c l u d e a n amount e q u a l t o E a t o n ' s a t t o r n e y

f e e s and costs p l u s i n t e r e s t from t h e d a t e o f d i s c h a r g e . "             i s hereby

o r d e r e d d e l e t e d from t h e Opinion.

        The p e t i t i o n f o r r e h e a r i n g i s o t h e r w i s e d e n i e d .

        D T D this
         AE                 /&day          of December, 1979.



                                                        ,chief
                                                                       .8, %
                                                                     Justice
                                                                            &



Mr.   J u s t i c e John C.      Sheehy d i d n o t p a r t i c i p a t e i n t h i s d e c i s i o n .
                          No. 14697
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                             1979


BOARD OF TRUSTEES OF GARFIELD
COUNTY HIGHSCHOOL, GARFIELD COUNTY, MONTANA,
                 Relator and Respondent,


L - THOMAS EATON,
                 Respondent and Appellant.


Appeal from:   District Court of the First ~udicial~istrict,
               Honorable M. James Sorte, Judge presiding.
Counsel of Record:
    For Appellant:
         Pedersen, Herndon, Harper and Munro, Billings, Montana
    For Respondent:
         Smith Law Firm, Helena, Montana
         Cannon and Gillespie, Helena, Montana

                         -
                             Submitted on briefs:       August 1, 1979
                                           Decided :   pleq 1e   1979
Filed:     ,
           =
           -
Mr. Justice Gene B. Daly delivered the Opinion of the Court.


          his appeal is from a summary judgment in favor of
respondents rendered November 21, 1978, by the First Judi-
cial ~istrictCourt, County of Lewis and Clark, the Honor-
able M. James Sorte, presiding.
         The Board of Trustees of Garfield County High School
(Board), respondents herein, voted to terminate the employ-
ment of Thomas Eaton, appellant herein, the principal of the
high school, on January 11, 1977, effective June 30, 1977.
The executive director of the Montana School Board Asso-
ciation informed the Board that because Eaton was not noti-
fied of his dismissal in writing, the dismissal was void.
At the same time the Board and Eaton were also informed that
the 02 endorsement held by Eaton on his teaching certificate
did not qualify him to be a county high school principal
under section 75-6112, R.C.M.    1947 (now section 20-4-401,
MCA) .
     At a special meeting of the Board called the next day,
Eaton was asked to submit his teacher's certificate for
inspection.     Eaton did so, and it was found that he had an
02 endorsement.     The Board thereupon acted to terminate
Eaton as county high school principal because he did not
have an 03 endorsement as required by the statute and there-
fore could not validly hold the position of county high
school principal.     On June 16, 1977, the Board informed
Eaton, in writing, he was being immediately dismissed pur-
suant to section 75-6112, R.C.M. 1947 (now section 20-4-401,
MCA), because he was not properly certified at the level
necessary to be a county high school principal.
     The Board further inquired of the State Superintendent
of Public Instruction whether Eaton was qualified to hold
the position as county high school principal.     On June 17,
1977, the State Superintendent's office informed the Board
that Eaton was qualified as a principal.
     Eaton appealed from the Board's decision, and on July
21, 1977, a hearing was held before the county superinten-
dent of schools.     The county superintendent concluded that
Eaton was qualified to be principal but that his contract
was effectively terminated on June 30, 1977.     The county
superintendent further held that the Board should make
compensation to Eaton for the unused sick leave and unused
annual leave for the contract year ending June 30, 1977.
     Both parties appealed this decision to the State
Superintendent.    On June 19, 1978, the State Superintendent
found that Eaton had been wrongfully discharged and ordered
that he be reinstated.
     The Board petitioned the District Court of Lewis and
Clark County for review of the matter, and both parties

moved for summary judgment.    The Board's motion was granted
on the basis of the District Court's finding that Eaton was
not qualified as a principal and that the trustees had the
power to dismiss him regardless of the unexpired term of his
contract.     From this summary judgment, Eaton appeals.
     Two issues face the Court on appeal:
     1.   Whether the District Court erred in concluding that
section 20-4-401, MCA, allowed the Board to summarily dis-
miss Eaton.
     2.   Whether the District Court erred in not invoking
the doctrines of waiver and/or estoppel which would bar the
Board from discharging Eaton.
         T h i s a p p e a l t u r n s on t h e i n t e r p r e t a t i o n o f s e c t i o n 20-

4-401,      MCA.       S u b s e c t i o n (1) of t h a t s e c t i o n s t a t e s i n p e r -

tinent part:

         ". . .        The t r u s t e e s o f a c o u n t y h i g h s c h o o l s h a l l
         employ and a p p o i n t a d i s t r i c t s u p e r i n t e n d e n t ,
         e x c e p t t h a t t h e y may employ and a p p o i n t a h o l d e r
         of a class 3 t e a c h e r c e r t i f i c a t e w i t h a d i s t r i c t
         s u p e r i n t e n d e n t endorsement as t h e c o u n t y h i g h
         s c h o o l p r i n c i p a l i n l i e u of a d i s t r i c t s u p e r i n -
         tendent.        . ."
        The D i s t r i c t C o u r t found, and a p p e l l a n t a d m i t s , t h a t he

d i d n o t have a d i s t r i c t s u p e r i n t e n d e n t endorsement on h i s

c l a s s 03 t e a c h e r c e r t i f i c a t e .      The D i s t r i c t C o u r t t h e r e f o r e

found t h a t a p p e l l a n t w a s n o t q u a l i f i e d t o b e a c o u n t y h i g h

s c h o o l p r i n c i p a l and h e l d t h a t p u r s u a n t t o s e c t i o n 20-4-

4 0 1 ( 5 ) , MCA, a p p e l l a n t w a s t o be d i s c h a r g e d .

        S e c t i o n 20-4-401(5),           MCA, p r o v i d e s :

        "At any t i m e t h e class 3 t e a c h e r c e r t i f i c a t i o n
        o r t h e endorsement o f t h e c e r t i f i c a t e of a
        d i s t r i c t superintendent o r a county high school
        p r i n c i p a l t h a t q u a l i f i e s such p e r s o n t o h o l d
        s u c h p o s i t i o n becomes i n v a l i d , t h e t r u s t e e s of
        t h e d i s t r i c t o r t h e j o i n t board o f t r u s t e e s
        s h a l l d i s c h a r g e s u c h p e r s o n as t h e d i s t r i c t
        superintendent o r county high school p r i n c i p a l
        r e g a r d l e s s o f t h e u n e x p i r e d t e r m of h i s con-
        t r a c t . The t r u s t e e s s h a l l n o t compensate him
        under t h e t e r m s o f h i s c o n t r a c t f o r any ser-
        v i c e s r e n d e r e d s u b s e q u e n t t o t h e d a t e of t h e
        i n v a l i d a t i o n of h i s teacher c e r t i f i c a t e . "

        The language o f t h e above s t a t u t e i s clear and unam-

biguous.         S e c t i o n 20-4-401(1)t MCA, c l e a r l y s t a t e s t h e

q u a l i f i c a t i o n s n e c e s s a r y t o be a c o u n t y h i g h s c h o o l p r i n -

cipal.       S e c t i o n 20-4-401(5),              MCA, p r o v i d e s t h a t i f t h e

endorsement of t h e c e r t i f i c a t e d o e s n o t q u a l i f y t h e p e r s o n
t o h o l d such a p o s i t i o n h e must be d i s c h a r g e d .                Appellant's

c e r t i f i c a t e d i d n o t have t h e p r o p e r endorsement; t h e r e f o r e ,
a c c o r d i n g t o t h e s t a t u t e , t h e Board would n o r m a l l y be re-

q u i r e d t o d i s c h a r g e him.
         The f a c t s of t h i s c a s e , however, p r e s e n t a s i t u a t i o n

n o t c o n t e m p l a t e d by t h e l e g i s l a t u r e n o r d e a l t w i t h by c a s e
law..

         A summary of t h e p e r t i n e n t f a c t s f o l l o w s :

         (1) s e c t i o n 20-4-401,           MCA, was f i r s t e n a c t e d a s s e c t i o n

75-6112,        R.C.M.      1947, by s e c t i o n 93, C h a p t e r 5 , Laws o f

Montana ( 1 9 7 1 ) , and amended i n 1973 by S e c t i o n 1, C h a p t e r

1 0 5 , Laws o f Montana ( 1 9 7 3 ) .

         ( 2 ) Eaton w a s employed under f i v e one-year c o n t r a c t s a s

c o u n t y h i g h s c h o o l p r i n c i p a l of G a r f i e l d County High School

e n d i n g w i t h t h e s c h o o l y e a r 1976-1977.

         ( 3 ) When E a t o n was i n i t i a l l y h i r e d by t h e Board, he

p o s s s e s s e d a c l a s s 3 t e a c h e r s c e r t i f i c a t e , L e v e l 11, w i t h a n

02 endorsement ( s e c o n d a r y p r i n c i p a l ) i n s t e a d of a n 03 e n d o r s e -

ment ( d i s t r i c t s u p e r i n t e n d e n t )   .
         ( 4 ) On J a n u a r y 11, 1977, t h e Board d e c i d e d t o t e r m i n a t e

E a t o n ' s employment when h i s f i f t h c o n t r a c t e x p i r e d on J u n e

30, 1977.          No r e a s o n s f o r t e r m i n a t i o n w e r e g i v e n n o r w e r e

t h e y r e q u i r e d by l a w ( s e c t i o n 20-4-401(3),            MCA).

        Eaton had a c t u a l knowledge o f t h i s d e c i s i o n ; however,

h e w a s n o t n o t i f i e d i n w r i t i n g a s r e q u i r e d by s e c t i o n 20-4-

401 ( 3 ) , MCA.

         ( 5 ) Following i t s J a n u a r y 11, 1977, d e c i s i o n , t h e Board

i m m e d i a t e l y a d v e r t i s e d f o r a new c o u n t y h i g h s c h o o l p r i n -

c i p a l and s u b s e q u e n t l y h i r e d one R o b e r t E . Aumaugher t o f i l l

the position.             The q u a l i f i c a t i o n s s e t f o r t h i n t h e a d v e r t i s e -

ment w e r e i d e n t i c a l t o t h o s e h e l d by Eaton and, i n f a c t ,

Aumaugher p o s s e s s e d o n l y a n 02 endorsement on h i s c e r t i f i c a t e .

         ( 6 ) On J u n e 1 4 , 1977, t h e p a r t i e s w e r e informed by t h e

~ ~ ~ c u t D iv ee t o r o f t h e Montana School ~ o a r d s s s o c i a t i o n
            i r c                                            ~
t h a t t h e n o t i c e o f t e r m i n a t i o n g i v e n t o Eaton was i n e f f e c -

t i v e because it w a s n o t i n w r i t i n g .             I t was a t t h i s t i m e

a l s o f t h a t t h e Board and Eaton were made aware t h a t a n 03

e n d o ~ s e m e n t , n o t a n 02 endorsement, was r e q u i r e d by s t a t u t e

t o be a c o u n t y h i g h s c h o o l p r i n c i p a l .

        .(7) The Board t h e n c a l l e d a s p e c i a l m e e t i n g on J u n e 1 5 ,

1977, and asked Eaton t o produce h i s t e a c h i n g c e r t i f i c a t e .

Eaton d i d s o , and i t w a s found t o have a n 02 endorsement,

n o t a n 03 endorsement.               The Board s e n t a l e t t e r t o Eaton

d a t e d J u n e 1 6 , 1977, s t a t i n g t h a t p u r s u a n t t o s e c t i o n 20-4-

4 0 1 ( 5 ) , MCA, E a t o n ' s s e r v i c e s were immediately t e r m i n a t e d

b e c a u s e he d i d n o t have a n 03 endorsement on h i s c e r t i f i c a t e .

        The Board a l s o r e e v a l u a t e d Aumaugher b u t a g r e e d t o re-

t a i n him upon h i s a s s u r a n c e t h a t he would have t h e n e c e s s a r y
                                                                       ..
                                                                        !

q u g l i f i c a t i o n s a s s e t f o r t h i n s e c t i o n 20-2-401(1),         MCA,

a f t e r h i s s t u d i e s i n J u l y 1977.

         ( 8 ) I t i s i n t e r e s t i n g t o n o t e t h a t a n 03 endorsement

w a s E a t o n ' s merely f o r t h e a s k i n g w i t h o u t f u r t h e r s t u d y .

E a t o n , i n f a c t , r e q u e s t e d t h a t endorsement, and i t was

t e n d e r e d him by t h e S u p e r i n t e n d e n t of P u b l i c I n s t r u c t i o n on

J u l y 2 1 , 1977.

        The B o a r d ' s methodology i n t h i s matter d o e s n o t conform

t o t h e p r o c e d u r e e n v i s i o n e d by t h e l e g i s l a t u r e i n s e c t i o n

20-4-401,       MCA.       I t i s clear t h a t when t h e B o a r d ' s o r i g i n a l

a t t e m p t t o t e r m i n a t e Eaton went awry, t h e y s o u g h t o u t t h e

c o n v e n i e n c e of s e c t i o n 20-4-401(5),         MCA.      The Board s u b m i t s

t h a t t h e y d i d n o t become aware of t h i s s t a t u t e u n t i l J u n e

1 4 , 1977.       T h i s e x p l a n a t i o n , however, i s n o t s u f f i c i e n t i n

l a w a s t h e Board h a s a d u t y t o be aware o f t h e s t a t u t e s

g o v e r n i n g such matters.
            The judgment of the District Court is reversed and the
    cause is remanded to the District Court with instructions to

    enter judgment for Thomas Eaton for improper discharge and
    compute damages in an amount equal to the amount Eaton would
    have earned in wages and benefits for one year under the
    terms of his contract at the time of his improper discharge.

    Damages will also include an amount equal to Eaton's attor-
    ney     fees and costs plus interest from the date of discharge.




    We concur:


     0      Cf
            -e   Justice
                             WQ
                              QX     Z




Wp:;:;ice         Daniel J. Shea concurring in part and dissenting

            I concur in the opinion allowing Thomas Eaton one year's
    wages and benefits as damages, but I cannot agree that he is

    entitled, as damages, to recover attorney fees.    In the ab-
    sence of a statute so allowing, or in the absence of court
                                      a
    opinion clearly setting forth new/element of damages to be
    applied to cases arising under a myriad of circumstances, as

    they normally do, I cannot agree that attorney fees can be
    recovered as part of his damages.


                                         Justice


    Mr. Justice John C. Sheehy, deeming himself disqualified, did
    not participate in this decision.